Soule, J.
The receipts of the Red Line Transit Company were the only evidences of contract or of title which the plaintiffs took from the carrier. These receipts named the plaintiffs as consignors and consignees. The freight bills delivered by the Boston and Albany Railroad Company to the defendants instructed them, in accordance with the contract shown by the receipts, to deliver the goods to the order of the plaintiffs. Till the defendants could deliver them to the plaintiffs, or some one showing authority from the plaintiffs to receive them, it was their duty to retain them and take all reasonable care of them. If they gave them up to any one not entitled to them, they became liable to the owners for their value. National Bank of Green Bay v. Dearborn, 115 Mass. 219. It is wholly immaterial, therefore, that they received a part of the goods before receiving the receipts and attached drafts for the price. The receipts with the attached drafts were plain instructions, when received, that the receipts, which were the evidence of title to the goods, were to be delrrered only on payment of the drafts. Newcomb v. Boston & Lowell Railroad, 115 Mass. 230. Till they were received, and C. H. Lowell & Co. had bought the goods by paying the drafts, the defendants were not authorized to deliver the goods to any one. Alderman v. Eastern Railroad, 115 Mass. 233.
The defendants gave no heed to the instructions contained in the freight bills, but governed themselves entirely by the marks on the goods. The delivery to C. H. Lowell & Co. without au« *506thority was a conversion of the goods, and the defendants are liable to the plaintiffs for the value of the whole..

Judgment for the plaintiffs affirmed.